IN THE SUPREME COURT OF THE STATE OF DELAWARE

EARL T. GARRISON, §
§ No. 607, 2015
Defendant Below- §
Appellant, §
§ Court Below-Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. lD 1301008270
§
Plaintiff Below- §
Appellee. §

Submitted: February 19, 2016
Decided: April 12, 2016

Before STRINE, Chief Justice; HOLLAND, and VALlI-IURA, Justices.
0 R D E R

This 12th day of April 2016, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, his attorney’s motion to withdraw, and the
State’s response, it appears to the Court that:

(1) The defendant-appellant, Earl Garrison, filed this appeal from the
Superior Court’s denial of his first motion for postconviction relief.
Garrison’s appointed postconviction counsel has filed a no-merit brief and a
motion to withdraw under Rule 26(c). Counsel asserts that, based upon a
complete and careful examination of the record, there are no arguably
appealable issues. Garrison filed a response to his attomey’s presentation,

asking this Court to reduce his sentence. The State has responded to

Garrison’s request, as well as to the position taken by Garrison’s counsel, and
has moved to affirrn the Superior Court’s judgment. We find no merit to
Garrison’s appeal. Accordingly, we affirm.

(2) The record reflects that Garrison was arrested in January 2013
and charged with 32 criminal counts stemming from a home invasion. On
October 23, 2013, in exchange for the State’s dismissal of the balance of the
charges, Garrison pled guilty to Home Invasion, Robbery in the Second
Degree, Possession of a Firearm During the Commission of a Felony, and
Possession of a Deadly Weapon by a Person Prohibited. After a presentence
investigation, the Superior Court sentenced Garrison as a habitual offender to
a total period of fifty-three years at Level V incarceration to be suspended
after serving twenty-seven years in prison for ten years at decreasing levels of
supervision.

(3) Garrison did not file a direct appeal. lnstead, in February 2014,
he filed a motion for postconviction relief, alleging ineffective assistance of
counsel, an unfulfilled plea agreement, and vindictive prosecution based on
the trial judge’s sentence in excess of the sentencing guidelines. The Superior
Court appointed postconviction counsel to represent Garrison and obtained
trial counsel’s and the State’s responses to Garrison’s motion. On March 23,

2015, the Superior Court denied Garrison’s motion, finding no merit to

Garrison’s claims of ineffective assistance of counsel or to his claim that the
sentencing judge was vindictive because Garrison’s sentence exceeded the
guidelines. Finally, as to Garrison’s claim that his plea agreement was
unfulfilled because the Department of Correction ("DOC") was not
interpreting his sentence in the way that the parties had agreed, the Superior
Court noted that Garrison needed to raise the matter with the DOC authorities
in the first instance.

(4) In response to his counsel’s Rule 26(c) brief, Garrison filed a
letter apologizing and taking responsibility for his crimes and asking the Court
to reduce his sentence. Garrison’s response does not raise any issue
challenging the Superior Court’s March 23, 2015 denial of his motion for
postconviction relief

(5) The standard and scope of review applicable to the consideration
of a motion to withdraw and an accompanying brief under Rule 26(c) is
twofold: (a) this Court must be satisfied that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and

(b) this Court must conduct its own review of the record and determine



whether the appeal is so totally devoid of at least arguably appealable issues
that it can be decided without an adversary presentation.l

(6) After careful consideration of the record, and in the absence of
any claims of error, we conclude that the judgment denying Garrison’ s motion
for postconviction relief should be affirmed on the basis of, and for the reasons
set forth in, the Superior Court’s well-reasoned decision dated March 23,
20l5. Garrison’s appeal is wholly without merit and devoid of any arguably
appealable issue. We also are satisfied that Garrison’s counsel has made a
conscientious effort to examine the record and the law and has properly
determined that Garrison could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
affirm is GRANTED. The judgment of the Superior Court is AFFIRl\/[ED.

The motion to withdraw is moot.

BY THE COURT:

 

ustice